Undercofler, Justice.
This habeas corpus attacks petitioner’s conviction of murder and a life sentence on the following grounds: (1) denial of bail bond because of race, (2) improper admission of evidence, (3) ineffective assistance of counsel, (4) denial of appeal and denial of effective assistance of counsel on appeal, (5) Miranda violations, (6) lack of a preliminary hearing, (7) the state’s use of perjured testimony, (8) insufficiency of evidence, (9) failure to discover a weapon allegedly used by the victim to threaten petitioner, and (10) unlawful modification of his sentence from seven years to life. Held:
Petitioner was represented by employed counsel who is an experienced attorney with a substantial background in the trial of criminal cases. He has tried more than twenty murder cases. He testified that he met privately with petitioner and petitioner’s mother in an extended conversation after petitioner’s conviction and sentence. He stated petitioner understood fully his right to appeal and failed to instruct him to take such action. *74He further stated the evidence against petitioner was overwhelming and that an appeal would have been "utterly frivolous.” We find no error. Davis v. Ault, 231 Ga. 406 (202 SE2d 53). See Gregory v. United States, 446 F2d 498 (1).
Submitted March 18, 1974
Decided April 4, 1974.
Willie Lee Hooks, pro se.
Arthur K. Bolton, Attorney General, William F. Bartee, Jr., Assistant Attorney General, John B. Ballard, Jr., Deputy Assistant Attorney General, for appellee.
We have reviewed petitioner’s other complaints and read the transcript of the habeas corpus hearing. We have concluded his contentions are without merit.

Judgment affirmed.


All the Justices concur, except Gunter and Ingram, JJ, who concur specially.